Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 02/18/2021 has been entered

Claims 1, 15, and 19 have been amended, and 
Claims 1-20 are currently pending.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Potential amendments were discussed in phone conversations and emails on 22 March 2021 and 23 March 2021 with Mr. Reza Sarbakhsh.  Authorization for this examiner’s amendment was via an email which is attached and a phone call with one minor change deleting an “and” in claim 15.      

Claims 1, 10, 15, and 19 are amended with this Examiner’s Amendment, 
Claims 7, 9, and 16 are cancelled with this Examiner’s Amendment, and 
Claims 1-6, 8, 10-15, and 17-20 are pending.

The application has been amended as follows: 
Claim 1 is amended as follows;

1.	A method for using three-dimensional positional spatial olfaction for virtual marketing, the method comprising: 	
determining a distance and a direction from a product location within a virtual reality environment associated with a product to a positional presence of a participant within the virtual reality environment;
delivering a product aroma associated with the product to the participant in accordance with the distance and the direction; [[and]]
communicating, by an aroma delivery mechanism, distance and directional information of the product location in the virtual reality environment by delivering the product aroma to the participant; 
wherein delivering the product aroma comprises at least one of varying an intensity of the product aroma delivered to the participant based on the distance by comparing the distance to a maximum distance within the virtual reality environment achievable by a threshold aroma intensity detection level associated with the product aroma and varying intensity of the product aroma delivered to the participant separately to each nostril of the participant based on differences in the distance created by the direction; and 
wherein the method further comprises using the interface to obtain at least one physical copy of the product.

Claim 7 is cancelled.

Claim 9 is cancelled.

Claim 10 is amended as follows;

10.	The method of claim [[9,]] 1, wherein the method further comprises delivering the physical copy of the product to the participant.  	

Claim 15 is amended as follows;

15.	A method for using three-dimensional positional spatial olfaction for virtual marketing, the method comprising: 	
determining a distance and a direction from each one of a plurality of unique product locations to a positional presence of a participant within the virtual reality environment, each unique product location associated with one of a plurality of products;
delivering each one of a plurality of product aromas associated with one of the products to the participant in accordance with the distance and the direction; [[and]]
communicating, by an aroma delivery mechanism, distance and directional information of the product location in the virtual reality environment by delivering the product aroma to the participant; 
wherein delivering the product aroma comprises at least one of varying an intensity of the product aroma delivered to the participant based on the distance by comparing the distance to a maximum distance within the virtual reality environment achievable by a threshold aroma intensity detection level associated with the product aroma and varying intensity of the product aroma delivered to the participant separately to each nostril of the participant based on differences in the distance created by the direction; and 
wherein the method further comprises using the interface to obtain at least one physical copy of the product.

Claim 16 is cancelled.

Claim 19 is amended as follows;

19.	A system for using three-dimensional positional spatial olfaction for virtual marketing, the system comprising: 	
a computing system running an instance of a virtual reality environment;

an interface device in communication with the computing system and associated with a participant, the interface device providing display of the virtual reality environment to the participant at a positional presence within the virtual reality environment;
a product location module executing on the computing system to associate a product location within the virtual reality environment with a product;

a spatial determination mechanism executing on the computing system to determining a distance and a direction from the product location to the positional presence of the participant;
an aroma delivery mechanism associated with the interface device and in communication with the aroma determination mechanism and the spatial determination mechanism to communicate distance and directional information of the product location in the virtual reality environment by delivering the product aroma to the participant; [[and]]
wherein delivering the product aroma comprises at least one of varying an intensity of the product aroma delivered to the participant based on the distance by comparing the distance to a maximum distance within the virtual reality environment achievable by a threshold aroma intensity detection level associated with the product aroma and varying intensity of the product aroma delivered to the participant separately to each nostril of the participant based on differences in the distance created by the direction; and 
a product acquisition module executing on the computing system to display an interface for obtaining a physical copy of the product to the participant within the virtual reality environment at the product location.

 
Allowable Subject Matter

Claims 1, 2, 7-9, 14-16, and 21-32 are allowed.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: The independent claims of the present invention recite methods and a system for directing people in a Virtual Reality (VR) via smell by delivery an aroma by intensity and nostril.    

Jin et al. (US Patent Application Publication No. 2018/0071425 A1 – Hereinafter Jin) teaches leading via delivering an aroma.  

Basso et al. (US Patent Application Publication No. 2013/0024756 A1 – Hereinafter Basso) teaches different merchants in a VR.  
Tomizuka (US Patent Application Publication No. 2019/0043264 A1 – Hereinafter Tomizuka) teaches a threshold scent.  
Madrigal, Alexis, Researchers Want to Add Touch, Taste and Smell to Virtual Reality, 04 March 2009, wired.com, 4 pp (Hereinafter Madrigal) teaches scents in VR.
May, Gareth, Fifth Sense: The next stage of VR is total sensory immersion, 17 May 2017, wareable.com, 8pp (Hereinafter May) teaches scents in VR.
Bolton, Adam, VR smells aren't just for porn, they're coming to games too, 20 January 2017, cnet.com, 9pp (Hereinafter Bolton) teaches scents in VR.
Howard, Terrance (WO 2010/124074 – A1 Hereinafter Howard) teaches scents in VR.  

So prior art does teach all the concept of the claims, however the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill 

Subject Matter Eligible under 35 USC § 101.  
The independent claims of the present invention recite methods and a system for directing people in a Virtual Reality (VR) via smell by delivery an aroma by intensity and nostril.      
Some claim limitations relate to an abstract idea under Step 2A of the eligibility analysis.  Sending and receiving data to deliver an aroma for directing individuals but the combination of steps is an ordered combination of steps that integrates the invention into a practical application.  Hence the claims are Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681